UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4241


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LINWOOD EARL STEPHENS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cr-00200-LCB-1)


Submitted: February 24, 2021                                      Decided: March 4, 2021


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, LAW OFFICE OF SETH A. NEYHART, Durham, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Margaret M. Reece, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Linwood Earl Stephens appeals the 198-month armed career criminal sentence

imposed by the district court after he pled guilty to knowingly possessing a firearm after

having previously been convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1),

924(e)(1).   On appeal, Stephens contends that his sentence is procedurally and

substantively unreasonable. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the [Sentencing] Guidelines range.’” United States v. Nance, 957

F.3d 204, 212 (4th Cir.) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)), cert.

denied, 141 S. Ct. 687 (2020). We first consider “whether the district court committed any

procedural error, such as improperly calculating the Guidelines range, failing to consider

the § 3553(a) factors, or failing to adequately explain the chosen sentence.” Id. “If the

Court finds no significant procedural error, it then considers the substantive reasonableness

of the sentence imposed.” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir.)

(alterations and internal quotation marks omitted), cert. denied, 141 S. Ct. 382 (2020); see

also United States v. Provance, 944 F.3d 213, 215 (4th Cir. 2019) (“[W]e review the

sentence for procedural reasonableness before addressing whether it is substantively

reasonable.”).

       “When considering the substantive reasonableness of a prison term, we examine the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in § 3553(a).”

                                             2
Arbaugh, 951 F.3d at 176 (alteration and internal quotation marks omitted); see also Gall,

552 U.S. at 59-60 (recognizing that appellate court must give “due deference to the

[d]istrict [c]ourt’s reasoned and reasonable decision that the § 3553(a) factors, on the

whole, justified the sentence”). We presume that a sentence within the Guidelines range is

substantively reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018). A

defendant can only rebut the presumption “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Gutierrez, 963

F.3d 320, 344 (4th Cir.) (internal quotation marks omitted), cert. denied, 141 S. Ct. 419

(2020).

       Stephens argues that his sentence is procedurally unreasonable because the district

court made an erroneous finding of fact in its decision to deny his request for a downward

departure. “We are unable, however, to review a sentencing court’s decision not to depart

unless the court mistakenly believed that it lacked the authority to do so.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Here, as in Louthian, the district court

considered Stephens’ request for a downward departure but concluded that none was

appropriate. “Because the court understood its authority, but declined to exercise it on the

facts of this case,” id., Stephens cannot contest the district court’s decision not to depart

downward. Stephens’ sentence is otherwise procedurally reasonable.

       Next, Stephens argues that his sentence is substantively unreasonable because the

district court failed to adequately consider his mental health in analyzing the § 3553(a)

factors. However, Stephens fails to rebut the presumption that his within-Guidelines-range



                                             3
sentence is reasonable, and we “defer[] to the [d]istrict [c]ourt’s reasoned . . . decision that

the § 3553(a) factors, on the whole, justified the sentence.” Gall, 552 U.S. at 59-60.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               4